



Exhibit 10.47
EXECUTION COPY


SIXTH AMENDMENT TO TERM LOAN AGREEMENT


This Sixth Amendment to Term Loan Agreement (this “Amendment”) is made as of
December 15, 2017, by and among AMERICAN TOWER CORPORATION, as Borrower (the
“Borrower”), MIZUHO BANK, LTD. (successor to The Royal Bank of Scotland plc), as
Administrative Agent (the “Administrative Agent”), and the financial
institutions whose names appear as lenders on the signature page hereof.
    
WHEREAS, the Borrower and the Administrative Agent are party to that certain
Term Loan Agreement, dated as of October 29, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Loan Agreement”) among the Borrower, the Administrative Agent and the Lenders
from time to time party thereto.


WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend the Loan Agreement pursuant to Section 11.11 of the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:


1.DEFINED TERMS. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Loan Agreement.


2.AMENDMENTS.


(a)The definition of “Term Loan Maturity Date” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:


“Term Loan Maturity Date” shall mean January 31, 2023, or such earlier date as
payment of the Loans shall be due (whether by acceleration or otherwise).
(b)Article 9 is amended by adding to the end thereof a new Section 9.9 to read
as follows:


Section 9.9.    Lender ERISA Matters.  Each Lender represents and warrants as of
the date hereof to the Administrative Agent and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, for the
benefit of the Borrower, that such Lender is not and will not be (i) an employee
benefit plan subject to Title I of ERISA, (ii) a plan or account subject to
Section 4975 of the Internal Revenue Code; (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code that is using “plan assets” of any such plans or accounts to fund
or hold Loans or perform its obligations under this Agreement; or (iv) a
“governmental plan” within the meaning of ERISA.






--------------------------------------------------------------------------------





(c)Article 11 is amended by adding to the end thereof a new Section 11.21 to
read as follows:


Section 11.21    Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Advances owing to such Defaulting Lender as to which it exercised such right of
setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
3.     WAIVER; ASSIGNMENT. (a) The requirements of Sections 11.4 and 11.11(c) of
the Loan Agreement are hereby waived to the extent that such Sections require
prior notice or execution and delivery of an assignment agreement to effect an
assignment by any Lender that does not agree to extend its Loans as set forth in
this Amendment. Accordingly, after giving effect to this Amendment, only those
Lenders listed on Schedule A to this Amendment shall have any Loans or be
considered Lenders under the Loan Agreement, in such amounts as set forth on
Schedule A. The execution of this Amendment is evidence of the consent of the
Borrower and the Administrative Agent to assignment of the Assignor’s Loans to
the Assignees, as required pursuant to Section 11.4(b)(iii) of the Loan
Agreement.


(b)    Each Lender whose Loans are reduced or terminated by giving effect to
this Amendment (each, an “Assignor”) hereby irrevocably sells and assigns, at
par, to each Lender whose Loans are increased (or created) by giving effect to
this Amendment (each, an “Assignee”), and each Assignee hereby irrevocably
purchases and assumes




--------------------------------------------------------------------------------





from each Assignor, subject to and in accordance with this Amendment and the
Loan Agreement, as of the Amendment Effective Date (as defined below), the
Assigned Interests (as defined below). Such sales and assignments and purchases
and assumptions shall be made on the terms set forth in Exhibit F to the Loan
Agreement and shall comply with Section 11.4(b) of the Loan Agreement,
notwithstanding any failure of such sales, assignments, purchases and
assumptions to comply with (x) the minimum assignment requirement in Section
11.4(b)(i) of the Loan Agreement, (y) the requirement to pay the processing and
recordation fees referenced in Section 11.4(b)(iv) of the Loan Agreement or (z)
any requirement to execute and deliver an Assignment and Assumption in respect
thereof. Without limiting the generality of the foregoing, each Assignee hereby
makes the representations, warranties and agreements required to be made under
Section 1 of Annex 1 to Exhibit F to the Loan Agreement by an Assignee, with
respect to the Assigned Interests being assigned or assumed by such Assignee
hereunder. Each sale and assignment hereunder is without recourse to any
Assignor and, except as expressly provided in Section 1 of Annex 1 to Exhibit F
to the Loan Agreement, without representation or warranty by any Assignor.
(c)    “Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Loans of the respective Assignors to the extent being assigned
under this Agreement and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
respective Assignors (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above.


(d)    On the Amendment Effective Date, subject to the terms and conditions set
forth herein, (x) each Assignee purchasing and assuming Assigned Interests
pursuant to paragraph (b) above shall pay the purchase price for such Assigned
Interests (equal to the principal amount of the assigned Loans subject to such
Assigned Interest) by wire transfer of immediately available funds to the
Administrative Agent not later than 12:00 Noon (New York City time), (y) the
Borrower shall pay all accrued and unpaid interest and fees and other amounts
accrued to but excluding the Amendment Effective Date for the account of each
Assignor in respect of such Assignor’s Assigned Interests (including such
amount, if any, as would be payable pursuant to Section 2.9 of the Loan
Agreement if the outstanding Loans of such Assignor were prepaid in their
entirety on the date of consummation of the assignment of the Assigned
Interests) by wire transfer of immediately available funds to the Administrative
Agent not later than 12:00 Noon (New York City time) and (z) the Administrative
Agent shall pay to each of the Assignors, out of the amounts received by the
Administrative Agent pursuant to clauses (x) and (y) above, the purchase price
for the Assigned Interests assigned by such Assignor pursuant hereto and all
unpaid interest and fees and other amounts accrued for the account of each
Assignor to but excluding the Amendment Effective Date by wire transfer of
immediately




--------------------------------------------------------------------------------





available funds to the account designated by such Assignor to the Administrative
Agent not later than 5:00 p.m. (New York City time) on the Amendment Effective
Date.
4.    BRING-DOWN OF REPRESENTATIONS. The Borrower hereby certifies that, as of
the date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Loan Agreement are true and correct in all material respects,
except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, and after giving effect to any
updates to information provided to the Lenders in accordance with the terms of
the Loan Agreement except to the extent stated to have been made as of the
Agreement Date, and (ii) no Default exists.


5.    EFFECTIVENESS. This Amendment shall become effective upon (a) the
Administrative Agent receiving this Amendment duly executed by the Borrower and
all of the Lenders and (b) the payment in full of all fees and expenses required
to be paid in connection with this Amendment to the Administrative Agent and the
Lenders (the date such conditions are satisfied is the “Amendment Effective
Date”).


6.    NO OTHER AMENDMENTS. Except as provided herein, each of the other
provisions of the Loan Agreement shall remain in full force and effect and are
hereby ratified and confirmed.


7.    COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or electronic transmission shall be effective as delivery of a
manually executed counterpart.


8.    GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and performed in the State of New York.


9.    MISCELLANEOUS.


(a) On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.


(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


(c) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.




 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.


BORROWER:
 
AMERICAN TOWER CORPORATION
 
 
By:
/s/ Thomas A. Bartlett
 
 
Name:
Thomas A. Bartlett
 
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer







[Signature Page to Sixth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





LENDERS
 
MIZUHO BANK, LTD., as Administrative Agent
 
 
By:
/s/ Daniel Guevara
 
 
Name:
Daniel Guevara
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
MIZUHO BANK (USA), as a Lender
 
 
By:
/s/ Daniel Guevara
 
 
Name:
Daniel Guevara
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
TD Bank, N.A., as a Lender
 
 
By:
/s/ Shivani Agarwal
 
 
Name:
Shivani Agarwal
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
Bank of America, N.A., as a Lender
 
 
By:
/s/ Laura L. Olson
 
 
Name:
Laura L. Olson
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
Barclays Bank PLC, as a Lender
 
 
By:
/s/ Ritam Bhalla
 
 
Name:
Ritam Bhalla
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
CITIBANK, N.A., as a Lender
 
 
By:
/s/ Susan Olsen
 
 
Name:
Susan Olsen
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
JPMorgan Chase Bank, N.A., as a Lender
 
 
By:
/s/ Peter Thauer
 
 
Name:
Peter Thauer
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Sixth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Alexander Oliver
 
 
Name:
Alexander Oliver
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
Citi National Bank, as a Lender
 
 
By:
/s/ Jeanine Smith
 
 
Name:
Jeanine Smith
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender
 
 
By:
/s/ Ola Anderssen
 
 
Name:
Ola Anderssen
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Brian Crowley
 
 
Name:
Brian Crowley
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Cara Younger
 
 
Name:
Cara Younger
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
The Bank of Nova Scotia, as a Lender
 
 
By:
/s/ Laura Gimena
 
 
Name:
Laura Gimena
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Sixth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
Banco Santander, S.A., New York Branch 
 
 
as a Lender
 
 
By:
/s/ Rita Walz-Cuccioli
 
 
Name:
Rita Walz-Cuccioli
 
 
Title:
Executive Director
 
 
 
Banco Santander, S.A., New York Branch
 
 
 
 
 
 
By:
/s/ Terence Corcoran
 
 
Name:
Terence Corcoran
 
 
Title:
Senior Vice President
 
 
 
Banco Santander, S.A., New York Branch
 
 
 
 
 
 
 
 
 
 
Societe Generale, as a Lender
 
 
By:
/s/ Shelley Yu
 
 
Name:
Shelley Yu
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Sumitomo Mitsui Banking Corporation, as a Lender
 
 
By:
/s/ James D. Weinstein
 
 
Name:
James D. Weinstein
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
CoBank ACB, as a Lender
 
 
By:
/s/ Gary Franke
 
 
Name:
Gary Franke
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Eric Oberfield
 
 
Name:
Eric Oberfield
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
/s/ Rebecca Kratz
 
 
Name:
Rebecca Kratz
 
 
Title:
Authorized Signatory
 
 
 
 



[Signature Page to Sixth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
 
 
 
 
HSBC Bank USA N.A., as a Lender
 
 
By:
/s/ Robert Devir
 
 
Name:
Robert Devir
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
Lord Abbett Investment Trust - Lord Abbett Short Duration Income Fund
 
 
as a Lender
 
 
By:
Lord Abbett &amp; Co LLC, As Investment Manager
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
Lord Abbett Passport Portfolios plc. - Lord Abbett Short Duration Income Fund
 
 
as a Lender
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
Lord Abbett Investment Trust - Lord Abbett Inflation Focused Fund
 
 
as a Lender
 
 
By:
Lord Abbett &amp; Co LLC, As Investment Manager
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
 
 
 
 
Lord Abbett Global Fund, Inc. - Lord Abbett Emerging Markets Currency Fund
 
 
as a Lender
 
 
By:
Lord Abbett &amp; Co LLC, As Investment Manager
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 



[Signature Page to Sixth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
Lord Abbett Short Duration Credit Trust
 
 
as a Lender
 
 
By:
Lord Abbett & Co LLC, As Investment Manager
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
Lord Abbett Series Fund, Inc. - Short Duration Income Portfolio
 
 
as a Lender
 
 
By:
Lord Abbett &amp; Co LLC, As Investment Manager
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
 
 
 
 
People's United Bank, National Association, as a Lender
 
 
By:
/s/ Kathryn Williams
 
 
Name:
Kathryn Williams
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Shelley He
 
 
Name:
Shelley He
 
 
 
Deputy General Manager
 
 
 
 
 
 
 
 
 
 
FIRST HAWAIIAN BANK, as a Lender
 
 
By:
/s/ Dawn Hofmann
 
 
Name:
Dawn Hofmann
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
The Bank of East Asia, Limited, New York Branch, as a Lender
 
 
By:
/s/ James Hua
 
 
Name:
James Hua
 
 
Title:
SVP
 
 
 
 



[Signature Page to Sixth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
By:
/s/ Kitty Sin
 
 
Name:
Kitty Sin
 
 
Title:
SVP
 
 
 
 
 
 
 
 
 
 
Banco de Credito e Inversiones, SA Miami Branch, as a Lender
 
 
By:
/s/ Juan Segundo
 
 
Name:
Juan Segundo
 
 
Title:
Head of Corporate Banking
 
 
 
 
 
 
By:
/s/ Juan Martinez-Lejarza
 
 
Name:
Juan Martinez-Lejarza
 
 
Title:
Head Treasury & Finance
 
 
 
 
 
 
 
 
 
 
Bank of Taiwan New York Branch, as a Lender
 
 
By:
/s/ Yue-Li Shih
 
 
Name:
Yue-Li Shih
 
 
Title:
VP & General Manager
 
 
 
 
 
 
 
 
 
 
Hua Nan Commercial Bank, Los Angeles Branch, as a Lender
 
 
By:
/s/ Gary Hsu
 
 
Name:
Gary Hsu
 
 
Title:
VP & General Manager
 
 
 
 
 
 
 
 
 
 
BANCO DE SABADELL, S.A., MIAMI BRANCH, as a Lender
 
 
By:
/s/ Maurici Lladó
 
 
Name:
Maurici Lladó
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
Agreed, and executed solely in its capacity as Assignor under Section 3 of the
foregoing Amendment:
 
 
 
 
 
 
Development Bank of Japan Inc., as an Assignor
 
 
By:
/s/ Rui Minowa
 
 
Name:
Rui Minowa
 
 
Title:
General Manager
 
 
 
Corporate Finance Department Division2



[Signature Page to Sixth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
Fuyo General Lease (USA) Inc., as an Assignor
 
 
By:
/s/ Yoshihisa Amari
 
 
Name:
Yoshihisa Amari
 
 
Title:
President & COO
 
 
 
 
 
 
 
 
 
 
IBERIABANK, Successor by merger to Sabadell United Bank
 
 
By:
/s/ Julia Young Sudduth
 
 
Name:
Julia Young Sudduth
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
Santander Bank, N.A. as an Assignor
 
 
By:
/s/ Andres Barbosa
 
 
Name:
Andres Barbosa
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
 
THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as an Assignor
 
 
By:
/s/ Wallace Wong
 
 
Name:
Wallace Wong
 
 
Title:
Authorized Signatory
 
 
 
 





[Signature Page to Sixth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------






SCHEDULE A
LOAN AMOUNTS
Entity
Term Loan Amounts
Mizuho Bank (USA)


$41,000,000


TD Bank, N.A.
41,000,000


Bank of America, N.A.
41,000,000


Barclays Bank PLC
41,000,000


Citibank, N.A.
41,000,000


JPMorgan Chase Bank, N.A.
41,000,000


Royal Bank of Canada
16,000,000


City National Bank
25,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
24,600,000


Morgan Stanley Bank, N.A.
16,400,000


Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
21,000,000


The Bank of Nova Scotia
21,000,000


Banco Santander, S.A., New York Branch
21,000,000


Societe Generale
21,000,000


Sumitomo Mitsui Banking Corporation
21,000,000


CoBank ACB
213,000,000


Fifth Third Bank
19,000,000


Goldman Sachs Bank USA
19,000,000


HSBC Bank USA, National Association
19,000,000


Lord Abbett Investment Trust- Short Duration Income Fund
63,644,000


Lord Abbett Passport Portfolios Plc - Short Duration Income Fund
2,552,000


Lord Abbett Investment Trust - Inflation Focused Fund
2,391,000


Lord Abbett Global Fund - Emerging Market Currency Fund
500,000


Lord Abbett Short Duration Credit Trust
306,500


Lord Abbett Series Fund, Inc.-Short Duration Income Portfolio
106,500


People's United Bank, National Association
45,000,000


Bank of Communications Co., Ltd., New York Branch
40,000,000


First Hawaiian Bank
35,000,000


The Bank of East Asia, Limited, New York Branch
35,000,000







--------------------------------------------------------------------------------





Banco de Crédito e Inversiones, SA, Miami Branch
25,000,000


Bank of Taiwan, New York Branch
20,000,000


Hua Nan Commercial Bank, Ltd., Los Angeles Branch
15,000,000


Banco Sabadell, S.A., Miami Branch
12,500,000


Total


$1,000,000,000







